693 S.E.2d 143 (2010)
STATE of North Carolina
v.
Nezar Anthony YARBOROUGH.
No. 416P09.
Supreme Court of North Carolina.
January 28, 2010.
James R. Parish, Fayetteville, for Nezar Anthony Yarborough.
Alexander McC. Peters, Raleigh, for State.
Prior report: ___ N.C.App. ___, 679 S.E.2d 397.
Upon consideration of the petition filed by Defendant on the 6th of October 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."